O’Donnell and Kennedy, JJ.,
dissent, and would deny writs of mandamus and prohibition, but
would grant a writ of habeas corpus and remand the case to the court of appeals where the file is located, with instructions to set an appropriate bond pending appellate resolution of relator’s appeal. The only matters before this court are the writ cases, not the appeal of the underlying ease and thus there is no record before this court upon which to set an appropriate bond.
Lanzinger, J., dissents and would deny all writs and not issue a stay.